NO. 07-09-0249-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL C

                                JANUARY 11, 2011
                         ______________________________

                         WILLIAM COALE AND JULIE COALE,

                                                              Appellants

                                            v.

       RONALD SCOTT, HAZEL SCOTT, JACQUELINE SCOTT, JUDY SAUR,
                   SHEA SAUR AND HEATHER SAUR,

                                                      Appellees
                         _______________________________

             FROM THE 274TH DISTRICT COURT OF COMAL COUNTY;

            NO. C2004-0600C; HON. CHARLES R. RAMSAY, PRESIDING
                      _______________________________

                                     Opinion
                         _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      William Coale and Julie Coale (the Coales) appeal from an order approving a

Rule 11 agreement purportedly entered into by the Coales and Ronald Scott, Hazel

Scott, Jacqueline Scott, Judy Saur, Shea Saur and Heather Saur (the Scotts). Through

two issues, it is contended that the trial court abused its discretion by enforcing a Rule

11 agreement after its plenary power had expired and which agreement improperly

expanded the Scotts’ rights accorded in the original judgment. We affirm.
                                          Background

      The underlying suit involved the resolution of a dispute regarding an easement.

A final judgment was entered favoring the Scotts and recognizing the easement.

Several years passed after which the Scotts moved the trial court to enforce its

judgment. That motion was granted, though the trial court denied what appeared to be

a “Motion to Enter Order.” Shortly thereafter, the Scotts filed a “Motion to Enter Order

and Enforce Rule 11 Agreement.” The agreement arose after the trial court’s original

judgment became final and allegedly clarified various matters for the parties viz the

easement. The trial court granted that motion and “approve[d] that one certain Rule 11

Agreement filed with the Court on March 20, 2009.” It is from that order the Coales

appealed.

      Issue One – Plenary Jurisdiction Expired

      In their first issue, the Coales contend that the trial court lacked jurisdiction to

approve and enforce the March 20, 2009 Rule 11 agreement. We overrule the issue.

      Irrespective of whether a trial court lost its plenary jurisdiction over its judgment,

the trial court’s authority to approve a Rule 11 agreement does not depend upon

whether it has such jurisdiction. Karp v. Karp, No.14-01-902-CV, 2002 Tex. App. LEXIS

8014, at *4 (Tex. App.–Houston [14th Dist.] November 7, 2002, no pet.) (not designated

for publication). It may enforce a Rule 11 agreement touching upon the suit executed

after the cause was tried and finally resolved via judgment. Id. And, since a trial court

has the continuing power to enforce its judgments after they become final, see Arndt v.

Farris, 633 S.W.2d 497, 499 (Tex. 1982); Custom Corporates v. Security Storage, Inc.,

207 S.W.3d 835, 839 (Tex. App.–Houston [14th Dist.] 2006, orig. proceeding); Comm'n



                                            2
for Lawyer Discipline v. DeNisco, 132 S.W.3d 211, 214-15 (Tex. App.–Houston [14th

Dist.] 2004, no pet.); see also TEX. R. CIV. P. 308 (providing that a “court shall cause its

judgments and decrees to be carried into execution; . . . .”), common sense tells us that

an attempt to have the court enforce its judgment, as was done here, is tantamount to

the continuation of an aspect of the underlying suit. i.e. the effectuation of what was

adjudicated. So, a settlement agreement, like that at bar, executed while the parties

were attempting to sway the trial court to enforce its judgment logically falls within the

scope of “any suit pending” for purposes of Rule 11.1

       Furthermore, we find of record an agreement signed by all parties. That it may

have been signed via duplicate copies (i.e. one or more signatories executing multiple

copies of the same instrument) is of little import because each signature of each party

does eventually appear under the same terms to which all agreed. Pierson v. Pierson,

596 S.W.2d 176, 179 (Tex. Civ. App.–Houston [1st Dist.] 1980, no writ) (stating that a

contract may be valid though signed by the parties thereto via conforming copies).

Therefore, we overrule the contention that the agreement was unenforceable because

no one document contained all the signatures.

       Issue Two – Misapplication of Rule 11

       In their second issue, the Coales believe that the Rule 11 agreement was

unenforceable because they allegedly withdrew their consent to it before the trial court

ordered its enforcement. We disagree.
       1
           According to Texas Rule of Civil Procedure 11:

                  Unless otherwise provided in these rules, no agreement between attorneys or parties
                  touching any suit pending will be enforced unless it be in writing, signed and filed with the
                  papers as part of the record, or unless it be made in open court and entered of record.




                                                       3
       Rule 11 requires that the agreement be filed of record before the court may

enforce it. Alcantur v. Okla. Nat. Bank, 47 S.W.3d 815, 819 (Tex. App.–Fort Worth

2001, no pet.). If the accord is in writing, signed by the parties or their attorneys, and

filed of record, it does not matter whether a party no longer agrees to it when the trial

court is finally asked to enforce it. Padilla v. LaFrance, 907 S.W.2d 454, 461 (Tex.

1995); West Beach Marina, Ltd. v. Erdeljac, 94 S.W.3d 248, 255 (Tex. App.–Austin

2002, no pet.). This is so because the agreement becomes a contract when executed,

not when the trial court attempts to enforce it. Indeed, the trial court’s order is simply a

judgment enforcing a binding contract. Id.

       Overruling all issues raised by the Coales, we affirm the trial court’s order

enforcing the Rule 11 agreement.



                                                 Brian Quinn
                                                 Chief Justice




                                             4